—Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered May 5, 1998, convicting defendant upon his plea of guilty of the crimes of rape in the first degree (three counts), sodomy in the first degree (two counts) and course of sexual conduct against a child in the first degree.
Pursuant to a plea agreement, defendant pleaded guilty to the crimes of rape in the first degree (three counts), sodomy in the first degree (two counts) and course of sexual conduct against a child in the first degree in satisfaction of two indictments, a superior court information and all other pending charges. Defendant’s motion to withdraw his plea was denied and he was sentenced in accordance with the plea agreement to an aggregate prison term of 15 to 30 years. Inasmuch as the record discloses that defendant entered a knowing, voluntary and intelligent plea and general waiver of his right to appeal, he may not challenge the sentence as harsh and excessive (see, People v Hidalgo, 91 NY2d 733). Nevertheless, were we to address the merits of this contention, we would find it unpersuasive particularly in view of the heinous nature of the crimes perpetrated by defendant against three young victims (see, People v Teed, 250 AD2d 934, lv denied 92 NY2d 906).
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.